Citation Nr: 1536863	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  13-25 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Brooke Thomas, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to October 1989 and from March 1993 to July 1993, with additional service in Reserve components.  She served on a period of active duty for training (ACDUTRA) from February 23, 2002 to March 9, 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The claim file has been subsequently transferred to the RO in Montgomery, Alabama.

In May and July 2015, the Veteran submitted additional evidence in support of her claim with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2014).


FINDING OF FACT

The evidence of record serves to demonstrate that the Veteran's pre-existing low back disability was aggravated beyond the natural progress during ACDUTRA.


CONCLUSION OF LAW

The criteria for service connection for lumbar degenerative disc/joint disease have been met.  38 U.S.C.A. §§ 101(24), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

The Veteran is seeking service connection for a low back disability.  In a May 2011 written statement, she asserted that she injured her back while serving on ACDUTRA when attending a Combined Armed Services Course (CAS3).  She related that as the course was not conducted at an Army facility, she was treated at the nearest civilian facility, Florence Urgent Care Facility in Lexington, Kentucky from March 1 to March 8 2002.

Generally, in order to establish service connection for the claimed disorders, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a causal relationship between the current disability and the disease or injury incurred or aggravated during active service.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may be presumed, for certain chronic diseases, to include arthritis, which develop to a compensable degree (10 percent or more) within a prescribed period after discharge from service (one year for arthritis), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2014).

Active duty for training (ACDUTRA) is defined, in part, as "full-time duty under sections 316, 502, 503, 504, or 505 of title 32 U.S. Code or the prior corresponding provisions of law."  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2014).  The term inactive duty training (INACDUTRA) is defined, in part, as duty, other than full-time duty, under sections 316, 502, 503, 504, or 505 of title 32 U.S. Code or the prior corresponding provisions of law.  38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2014).

Thus, regarding the Veteran's service as a Reserve member (and apart from her periods of active duty), service connection may only be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or for an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. §§ 3.6, 3.303, 3.304. 

The law provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1110, 1111 (West 2002).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2014).

When no pre-existing condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both pre-existing and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the pre-existing condition."  38 U.S.C. § 1153.  If this burden is met, then the veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the veteran's claim is one for service connection.

Conversely, if a pre-existing disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  See Wagner, 370 F. 3d at 1094-1096.  In that case, 38 U.S.C.A. § 1153 applies and the question becomes whether the disability worsened in service.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306 (2006); Jensen, 19 F.3d at 1417; Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004).

Veterans who serve on regular active duty are entitled to presumptions to assist them in substantiating their service connection claims, such as the presumption of sound condition at entrance to service, and the presumption of aggravation during service of preexisting diseases or injuries that undergo an increase in severity during service.  38 C.F.R. §§ 3.304(b), 3.306.  However, the presumptions are potentially not applicable in cases involving claims for service connection based on periods of ACDUTRA.

The presumption of sound condition does not apply to a veteran whose claim is based on a period of ACDUTRA who has not previously established veteran status.  Smith v. Shinseki, 24 Vet. App. 40, 44 (2010).  However, if veteran status has been established based on a prior period of active duty service, the presumption of soundness does apply to subsequent periods of ACDUTRA if the veteran was examined upon entrance into the subsequent period of ACDUTRA.  See id. at 45.  Where a claim is based on a period of ACDUTRA the presumption of aggravation is not applicable.  Id. at 48; see Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010).  The Court in Donnellan held that, in order to establish status as a veteran, a claimant seeking benefits based on aggravation of an injury or disease during a period of ACDUTRA has the burden of demonstrating that the preexisting disability worsened in service and that such worsening was beyond the natural progression of the disease.

The Veteran served on regular active duty from July 1986 to October 1989 and from March 1993 to July 1993, with additional periods of service as a Reserve member from May 1991 to July 2008.

With regard to the Veteran's period of regular active service from July 1986 to October 1989 and from March 1993 to July 1993, the Veteran's service treatment records are determined to be unavailable.  

After her period of regular active service, the Veteran was seen for low back pain and right leg pain in December 1999.  A private magnetic resonance imaging (MRI) of the lumbosacral spine revealed mild degenerative disc disease, L4-5, with mild asymmetric bulges at L4-5 and L5-S1 to the left; mild hypertrophic changes were noted in the facet joints.  Private treatment records dated from April 2000 to November 2001 reflect that the Veteran was treated for intervertebral disc disorder with lumbar radiculitis on the right and left sacroiliitis.  

Service personnel records reflect that the Veteran underwent Army Physical Fitness Test in January 2002.  She was ordered to annual training for 17 days beginning on January 4, 2002.  She was then ordered to active duty for training for 15 days starting on February 23, 2002 for Combined Arms and Services Staff School (CAS3); she completed the course in March 2002.

Private treatment records from Florence Urgent Care, dated March 1 to March 8, 2002, show the Veteran was treated for complaint of low back pain for two days with right hip pain.  It was noted that the Veteran was in a new job, boot camp involving long sitting and physically strenuous work.  

Private treatment records from Dr. Thomas Yearwood note that onset of low back pain on February 23, 2002 with no specific injury.  The Veteran reported pain seemed to occur after long periods of sitting, which once started had not gone away.  

A May 2002 clinic note states the Veteran presented with "rather significant increase in pain in the lower back which is now radiating down into the plantar surface of her right foot," and that "[s]he has rather significant exacerbation of her pain with coughing, sneezing, standing, prolonged sitting or lifting."

In August 2002, intervertebral disc disruption was found on discography, with annular tear in L3-4 and L4-5.  The Veteran underwent microdiscectomy surgery involving the L3-4 and L4-5 discs to correct disc disruption and radiculopathy in December 2002.

Subsequent private treatment records reflect the Veteran has continued severe low back pain and has undergone various treatments, including physical therapy, steroid injections, as well as multiple lumbar spine surgeries, including microdiskectomies in L4-5 and L5-S1 in September 2008 and a thoracolumbar fusion with microdiscectomy in January 2014.

As indicated above, the Veteran's personnel records document ACDUTRA service for a period from February 23, 2002 to March 9, 2002, following two periods of active duty.  The Board notes that the evidence of record does not include an examination report for enlistment into the period of ACDUTRA in question.  Therefore, the Board finds that the presumption of soundness does not apply with respect to period of ACDUTRA beginning on February 23, 2002.  See Smith v. Shinseki, 24 Vet. App. 40 (2010).

The Veteran is currently diagnosed with lumbar degenerative disc/joint disease.  She contends that her current low back disability was aggravated by injury resulting from the physical training and other activity performed during such duty.  During the May 2015 Board hearing, the Veteran testified that two years prior to the ACDUTRA service, she experienced sciatica or leg pain associated with back pain but the condition improved after treatment.  She passed the physical fitness test before the ACDUTRA service.  She contends that her preexisting low back condition was aggravated while on ACDUTRA service after she performed reverse pull-ups during physical training and experienced severe pain in the back.  The Board notes that the Veteran is competent to attest to experiencing increased back pain from training during service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, although the Veteran as a lay person has not been shown to be capable of making medical conclusions, she is competent to report the circumstances of injuring her back from ACDUTRA.  

Moreover, the duties she describes, as well as the symptoms reported, are consistent with those described in the March 2002 private treatment records at the time of the alleged injury during the ACDUTRA service.  The Board therefore has no reason to doubt that the Veteran experienced such symptoms during service, and finds her credible with regard to in-service low back symptoms.

Furthermore, in a June 2015 letter, Dr. Yearwood opined that "[i]t is at least as likely as not that the Veteran's back condition was aggravated by inactive duty for training military service beyond normal/natural progression."  In reaching this conclusion, Dr. Yearwood explained that the Veteran had a history of mild degenerative disease, but not disc disruption as noted with previous MRI studies and that pain was well controlled with conservative treatment.  Dr. Yearwood referred to a list of medical treatment records in support of the foregoing.

The Board finds the competent opinion of the Veteran's private physician to be the most probative evidence of record with regard to whether the Veteran currently has a low back disability that was incurred in or aggravated by her ACDUTRA service.  Dr. Yearwood is competent to opine as to the nature and etiology of the Veteran's low back disability based on his medical experience and training, as well as his expertise in this matter given the long history of treating the Veteran for her low back condition over a decade, both before and after the Veteran's ACDUTRA service.

Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that there is sufficient competent and probative evidence to indicate that the Veteran's low back disability, currently diagnosed as lumbar degenerative disc/joint disease, was permanently aggravated beyond the natural progression during ACDUTRA.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  On this basis, entitlement to service connection for a low back disability is warranted.


ORDER

Entitlement to service connection for lumbar degenerative disc/joint disease is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


